United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 21-4026
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                       Angel Rafael Contreras-Delgado

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Central
                                 ____________

                           Submitted: March 31, 2022
                              Filed: April 5, 2022
                                 [Unpublished]
                                ____________

Before KELLY, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Angel Contreras-Delgado appeals a 9-month sentence he received for
violating the conditions of supervised release. He challenges the substantive
reasonableness of the sentence, and his attorney seeks permission to withdraw.
       We conclude that the sentence is substantively reasonable. See United States
v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing the reasonableness of a
revocation sentence for an abuse of discretion); United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence is
presumptively reasonable). The record establishes that the district court 1 sufficiently
considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a), 3583(e)(3), and
did not rely on an improper factor or commit a clear error of judgment. See United
States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006). Accordingly, we affirm the
judgment and grant counsel permission to withdraw.
                        ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                          -2-